                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

JARROD MCDOWELL,

             Plaintiff,

v.                                                 Case No. 5:21-cv-61-TKW-MJF

K. DAVIS, et al.,

             Defendants.
                                            /

                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 6). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed based on

Plaintiff’s failure to comply with court orders. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is DISMISSED.

      3.     The Clerk shall terminate all pending motions and close the case file.

                                     Page 1 of 2
DONE AND ORDERED this 9th day of July, 2021.


                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                        Page 2 of 2
